Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-14-00123-CV

                                    Blanca HERNANDEZ,
                                          Appellant

                                               v.

TEXAS DEPARTMENT OF INSURANCE, WORKERS’ COMPENSATION DIVISION,
 and Rod Bordelon Jr. in His Official Capacity as Commissioner of Workers’ Compensation,
                                         Appellees

                From the 293rd Judicial District Court, Maverick County, Texas
                             Trial Court No. 12-12-28082-MCV
                        Honorable Cynthia L. Muniz, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

       We order that appellees the Texas Department of Insurance, Workers’ Compensation
Division, and Rod Bordelon Jr., recover their costs of this appeal, if any, from appellant Blanca
Hernandez.

       SIGNED July 30, 2014.


                                                _____________________________
                                                Marialyn Barnard, Justice